PER CURIAM.
The plaintiff sues for the reasonable value of services rendered to the defendant, at its request, in the capacity of engineer in charge of constructing a dam. The question of compensation for the work was left for subsequent adjustment, and was never adjusted. Upon conflicting evidence the court decided that the services were reasonably worth $50 per week, and that the plaintiff was employed for 6 weeks 4% days.
[1,2] There was no prejudicial error committed, and there is no valid reason for disturbing this conclusion. The judgment entered was for $327.50 and costs. In computing this amount, an error of $10 was. committed. The total should have been $337.50. But, on the other hand, the court neglected to deduct a payment of $54.17, which was admitted in the complaint. Making this correction reduces the recovery to $283.33. As this amount is less than $300, the costs must be reduced to $20.
The judgment will be modified, by reducing the same to the sum of $303.33, and, as modified, affirmed, with $15 costs to respondent.